Citation Nr: 0504485	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-15 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from September 1956 
to August 1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2002 decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for residuals of a 
spinal injury and for a knee disorder, including Osgood-
Schlatter's disease.  


FINDINGS OF FACT

1.  A lumbar spine disorder was not shown to be present 
during service; any arthritis of the lumbar spine now present 
was not demonstrated within the first post-service year, and 
there is no competent medical evidence linking a current 
lumbar spine disorder to military service.

2.  Any manifestations of trauma to the cervical spine region 
noted in service were acute and transitory and resolved 
without producing chronic residual disability; any arthritis 
of the cervical spine now present was not demonstrated within 
the first post-service year, and there is no competent 
medical evidence linking a current cervical spine disorder to 
military service.

3.  Any manifestations of trauma to the knee noted in service 
were acute and transitory and resolved without producing 
chronic residual disability; arthritis of the knee was not 
demonstrated within the first post-service year, and there is 
no competent medical evidence linking a current knee disorder 
to military service.



CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by service nor may arthritis of the lumbar spine be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 
3.309 (2004).

2.  A cervical spine disorder was not incurred in or 
aggravated by service nor may arthritis of the cervical spine 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2004).

3.  A knee disorder was not incurred in or aggravated by 
service nor may arthritis of the knee be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
February 2003 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records (SMRs) are on file, as are his VA medical 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from 
non-VA medical sources have also been obtained.  The veteran 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claims so that VA 
could help him by getting that evidence.  He also was advised 
what evidence VA had requested and notified in the SOC what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of February 2003, which was 
after the RO's May 2002 decision denying service connection 
for residuals of injury to the spine and a knee disorder.  
Because VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 120.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7104(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided prior to issuing the 
SOC in April 2003 (wherein the RO readjudicated the claim in 
light of the evidence that had been added to the record since 
the initial rating decision at issue).  The VCAA notice also 
was provided prior to certifying the veteran's appeal to the 
Board.  And the veteran had ample opportunity before 
certification to identify and/or submit additional supporting 
evidence in response.  He even had an additional 90 days, 
once the Board received his appeal, to submit additional 
evidence and even beyond that point by showing good cause for 
any delay in missing the terminal date.  38 C.F.R. § 20.1304 
(2004).



The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the February 2003 VCAA 
notice letter that was provided to the claimant does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claims.  The February 2003 VCAA letter requested him to 
provide or identify any evidence to support his service 
connection claims.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  



With respect to the VCAA letter of February 2003, the 
claimant was requested to respond within 30 days.  38 C.F.R. 
§ 3.159(b)(1) (2004) was invalidated by the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5103(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of at least10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



Analysis

No pertinent defects were noted when the veteran was examined 
in August 1956 for service entrance.  Service medical records 
disclose that he was seen at a clinic in October 1956, 
complaining of pain in his knees.  Physical examination 
showed no swelling or pain.  An Ace bandage was provided.  In 
July 1959, he complained of soreness in his right knee, and 
he added there had been no trauma since the night before.  No 
treatment was recommended, and he was returned to duty.

A service department treatment notation of October 1959 
relates the veteran's history of having blacked out from pain 
after having recently "banged" his right knee.  Clinical 
inspection disclosed a small area of ecchymosis about the 
medial condyle of the femur.  There was slight tenderness, 
without crepitus.  X-rays of the knee were negative.  The 
diagnosis was contusion (bruise) of the knee.  An Ace bandage 
was provided, and he was placed on a 24-hour duty limitation.  
When he returned to the clinic the following day, the knee 
was found to be asymptomatic, and he was returned to duty.  

The veteran was seen at a clinic on August 10, 1960, 
reporting that he dove into shallow water and hit his head on 
the sand.  X-rays of the cervical spine were negative.  Bed 
rest for 24 hours was recommended, as well as 48 hours of 
limited duty.  An examination was performed on August 15, 
1960 for his separation from service.  The spine and 
musculoskeletal system and lower extremities were evaluated 
as normal.  Service medical records make no reference to 
Osgood-Schlatter's disease.

Associated with the claims file were reports of the veteran's 
treatment by private medical providers during the period from 
1994 to 2001.  In March 1994, x-ray examination of the 
lumbosacral spine showed degenerative changes and loss of 
lumbar lordosis.  Other findings suggested possible 
scoliosis.  No acute bony or soft tissue abnormality was 
seen, nor was a fracture detected.  In October 1994, x-ray 
examination of the cervical spine was interpreted as showing 
narrowing of certain disc spaces and neural foramina, and a 
November 1994 notation indicates that the veteran had 
significant degenerative changes of the cervical spine.  

An August 1995 treatment entry relates the veteran's history 
of pain in the region of the lower thoracic spine that had 
begun five weeks before.  The impressions on 
x-ray examination in August 1995 included C5 vertebral 
subluxation complex, L3 vertebral subluxation complex, and 
myofascitis.  Subsequent treatment entries reflect recurrent 
complaints of low back pain during the period from 1995 to 
2001.  Private clinicians offered no opinion about the 
etiology of the degenerative changes of the veteran's 
cervical or lumbar spine.  

A VA examination was performed in November 2001.  The veteran 
gave a history of trauma to the knees while he was in 
service.  He indicated that knee symptoms had persisted 
during the years since service, worse in his left knee than 
his right.   He also attributed chronic low back pain to 
shipboard experiences.  He also noted that he injured his 
neck in 1960 while aboard ship, that he was given a neck 
brace, and that he was informed x-rays of the cervical spine 
showed compressed discs.  

The examiner noted the veteran's history that rough motion 
aboard ship had caused problems with the low back and knees.  
Physical examination showed decreased range of motion of the 
lumbar spine, cervical spine and left knee.  X-ray 
examination confirmed degenerative changes of the left knee, 
cervical spine and lumbar spine.  The examiner offered no 
opinion about the etiology of the degenerative changes of the 
lumbar spine, cervical spine and left knee.  

The veteran contends that he sustained trauma to the low 
back, neck, and knees aboard ship during service.  Further, 
he maintains that rough seas through which his ship traveled 
in the North Atlantic aggravated Osgood-Schlatter's disease 
of the knee.

With respect to the lumbar spine, service medical records are 
devoid of the claimed trauma to the low back, and no 
complaints or findings involving the low back or lumbar spine 
were recorded during service.  Post-service medical evidence 
first documents the presence of degenerative changes of the 
lumbar spine almost 35 years after the veteran had completed 
military service.  

With respect to the cervical spine, service medical records 
confirm one episode of head trauma, yet x-ray examination at 
the time showed that the cervical spine was normal.  The 
veteran was treated conservatively and returned to full duty 
two days after seeking treatment; he did not require 
hospitalization or surgery.  The episode of head trauma took 
place only about one week before the veteran completed 
military service.  However, prior thereto, there were no 
documented occurrences of complaints or findings involving 
the neck or cervical spine during service.  Degenerative 
changes of the cervical spine were first objectively 
demonstrated almost 35 years after the veteran had completed 
military service.  

With respect to the knees, service medical records confirm 
two episodes of knee trauma.  In each instance, only 
conservative treatment was needed, and the veteran did not 
require hospitalization or surgery.  There were no documented 
recurrences of complaints or findings involving either knee 
following each of the two episodes of knee trauma.  Service 
medical records are devoid of references to Osgood-
Schlatter's disease involving either of the veteran's knees.  
Degenerative changes of the left knee were first objectively 
demonstrated about 40 years after the veteran had completed 
military service.  

The veteran has not provided or otherwise identified any 
medical opinion linking the current degenerative changes of 
his lumbar spine, cervical spine, or left knee, including any 
arthritis now present, to any shipboard events coincident 
with his service in the military.  So the evidence does not 
substantiate service inception of a disorder of the low back 
or lumbar spine.  Moreover, the evidence indicates that the 
symptoms he experienced in service involving his 
neck/cervical spine and left knee were merely acute and 
transitory and resolved prior to his discharge without 
producing chronic residual disability.  And there is no 
objective indication of continuity of symptomatology for many 
years after service.  See Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).  Indeed, arthritis was not suggested or 
diagnosed until decades after the one-year presumptive period 
following active duty.



The veteran's unsubstantiated lay assertion is the only 
evidence linking disorders of his lumbar spine, cervical 
spine or left knee to his military service.  But there is no 
indication from the record that he has any professional 
medical training or expertise.  And as a layman, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  So no competent medical evidence has been 
presented showing that any of these disorders had its onset 
in service; that arthritis of the lumbar spine, cervical 
spine or left knee was present within the first post-service 
year; or that current low back, neck or left knee disorders 
are otherwise attributable to service.  

For these reasons, the claims for service connection for a 
lumbar spine disorder, cervical spine disorder, and left knee 
disorder must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, this doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a knee disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


